Citation Nr: 1427880	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the February 2014 hearing, he testified that he is receiving disability benefits from the Social Security Administration (SSA) based on his low back disability.  Accordingly, the Board finds that there is a reasonable possibility that SSA disability records exist and may be relevant to the claim.  As such, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  The Board has no discretion and must remand this appeal to obtain any SSA records.  38 C.F.R. § 3.159(c)(2) (2013). 

The record indicates that the Veteran receives ongoing treatment for his back disorder at VA medical facilities.  Given that the most recent VA treatment records are dated in March 2011, the Board finds that a request for additional records is necessary.

In addition, during a VA examination in February 2011 the Veteran stated that he noticed a gradual onset of low back pain in 1986, while working in construction.  He stated that he saw someone about it and was told that he had a herniated disc, and that he was also seen by a chiropractor.  On remand, records of this treatment should be obtained.

Finally, the Veteran made additional contentions during his January 2014 hearing regarding the etiology of his low back disorder.  He stated that he felt that his low back disorder was related to his in-service duties as a power generator mechanic, which required that he do heavy lifting causing a strain on his back.  An addendum medical opinion should be obtained addressing the Veteran's contention.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers that treated him for his back in 1986, to include the doctor that told him that he had a herniated disc and the chiropractor that he mentioned at his February 2011 VA examination.  Make arrangements to obtain all records that the Veteran adequately identifies.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

3.  Obtain and associate with the claims file all outstanding records of VA treatment, dated since March 2011.  

4.  After the above development has been completed, return the claims file to the VA examiner who provided the February 2011 opinion for an addendum opinion, if available.  If the requested examiner is not available, or if this examiner determines that another examination would be helpful, the Veteran shall be scheduled for a new VA examination.

The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed.

The VA examiner must provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to any incident of service, to include the treatment for low back pain in July 1976 and/or the Veteran's in-service duties as a power generator mechanic which required that he do heavy lifting causing a strain on his back.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the medical report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



